Citation Nr: 0606600	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.   
 
2.  Entitlement to service connection for residuals of a 
herniated nucleus pulposus, to include as secondary to 
service-connected lumbar myositis.   
 
3.  Entitlement to an initial higher rating for lumbar 
myositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and R. Marti Nunez, M.D.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from July 1981 to 
October 1985.  He also apparently had additional service in 
the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision which 
granted service connection and a 20 percent rating for lumbar 
myositis.  Service connection was denied for asthma and for 
residuals of a herniated nucleus pulposus, to include as 
secondary to service-connected lumbar myositis.  The veteran 
provided testimony at a personal hearing at the RO in May 
2004.  

An August 2005 RO decision increased the rating for the 
veteran's service-connected lumbar myositis to 40 percent.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This Board decision addresses the issue of entitlement to 
service connection for residuals of a herniated nucleus.  The 
issues of entitlement to service connection for asthma and 
entitlement to an initial higher rating for lumbar myositis 
are the subject of the remand at the end of the decision.  



FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim addressed in this decision has been obtained.  

2.  The veteran's residuals of a herniated nucleus pulposus 
began during service.  


CONCLUSION OF LAW

Residuals of a herniated nucleus pulposus were incurred in 
active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran is service-connected for lumbar myositis.  

The veteran had verified active service from July 1981 to 
October 1985.  He also apparently had additional service in 
the Army Reserve.  

His service medical records show that he was treated for low 
back problems on several occasions.  A September 1982 
emergency room treatment entry noted that the veteran pulled 
his low back muscle two hours earlier while lifting a five 
gallon bottle of alcohol.  The assessment was an altercation 
in comfort.  It was reported that the veteran was referred to 
a civilian physician.  The civilian physician related an 
assessment of muscle strain.  An August 1985 emergency care 
and treatment report indicated that the veteran fell off a 
motorcycle and had multiple lacerations.  It was noted that 
he had abrasions of the left elbow, both hands, both knees, 
and the left anterior lateral chest, as well as a small areal 
of avulsed skin.  The assessment was multiple abrasions of 
the extremities and left anterior chest.  A subsequent August 
1985 entry noted that the veteran was involved in a 
motorcycle accident the previous Saturday and that he 
suffered abrasions of both palms and the dorsum of the right 
hand, the left elbow, and the left nipple area.  The 
assessment was multiple abrasions over both hands, the left 
elbow, both knees, and the left hemithorax.  

A subsequent August 1985 entry noted that the veteran was 
treated with a chief complaint of a pulled muscle.  It was 
noted that he was seen for follow-up from an emergency room 
visit.  He stated that he was playing basketball and twisted 
"wrong" and developed pain in his low back.  It was 
reported that he had suffered such episodes in the past and 
that he had undergone treatment in the emergency room.  The 
veteran indicated that the pain was better, but that he was 
still hurting continuously.  It was noted that he denied that 
he had bowel/bladder problems or that he had pain radiating 
down his legs.  The examiner noted that there was tenderness 
at the bilateral paraspinous muscles, that reflexes were 2+, 
that muscle strength was 5/5, and that the straight leg-
raising was negative.  The impression, at that time, was 
lumbar strain.  On a medical history form at the time of the 
July 1985 separation examination, the veteran checked that he 
did not have recurrent back pain.  The reviewing examiner did 
not refer to any low back problems.  The July 1985 objective 
separation examination report included a notation that the 
veteran's spine and other musculoskeletal systems were 
normal.  

Post-service clinical evidence shows treatment for variously 
diagnosed low back problems, including residuals of a 
herniated nucleus pulposus.  The first post-service clinical 
reference to any residuals of a herniated nucleus pulposus 
was in January 1986, approximately three months after the 
veteran's separation from service.

A January 1986 treatment entry from R. Marti Nunez, M.D., 
noted that the veteran was seen for a severe backache 
radiating down toward the posterior aspect of the left leg.  
The veteran reported that he had frequent cramps in the left 
leg and that he was unable to be comfortable in the supine, 
sitting, or standing position for more than fifteen minutes 
and that the pain was constant and distressing.  As to 
history, it was noted that the veteran apparently suffered a 
tear of a back muscle during military service in 1983 and 
that he was given treatment until 1985.  It was noted that in 
1985, he was involved in a motorcycle accident and re-injured 
his back.  The impression was acute low back pain versus 
sciatic neuritis and herniated nucleus pulposus of the 
lumbosacral spine.  

Subsequent private treatment records show continuing 
treatment on numerous occasions for variously diagnosed low 
back problems, including residuals of a herniated nucleus 
pulposus.  

A March 1993 private report of a magnetic resonance imaging 
(MRI) study, as to the veteran's lumbar spine, indicated that 
there was a small central subligamentous herniated nucleus 
pulposus at L5-S1, abutting the thecal sac and nerve roots 
without compression, and a left posterolateral small 
herniated nucleus pulposus encroaching on the left neural 
foramen.  It was noted that both the L4-L5 interspaces showed 
narrowing and decreased T12 signal that were compatible with 
degenerative changes in the corresponding discs.  The other 
interspaces and medullaris were reported to be normal.  

An October 2001 statement from Dr. Marti Nunez indicated that 
he had treated the veteran since January 1986.  Dr. Marti 
Nunez stated that the veteran's condition included chronic 
low back pain syndrome with frequent exacerbations.  It was 
noted that the veteran claimed that he had acquired such 
condition during his military service and that since then he 
had suffered much, and needed frequent medical treatment for 
symptoms and relief.  

A February 2002 VA spine examination report noted that the 
veteran's claims folder was reviewed.  The veteran reported 
that while lifting heavy drums during service he felt a snap 
in his back.  He stated that he went to sick call and was 
treated with anti-inflammatory medications.  The veteran 
indicated that on another occasion, he was involved in a 
motorcycle accident and injured his back.  He noted that 
after service, he was seen on multiple occasions for low back 
pain and that the first such time was approximately two 
months after separation.  It was noted that the veteran 
currently complained of constant low back pain.  He also 
stated that the pain radiated down his left gluteus and down 
his leg with burning pain and numbness all the way down to 
his ankle and big toe.  The diagnosis was left sciatica and 
left myositis.  It was noted that there was a small central 
herniated nucleus pulposus at L5-S1 by a MRI study and left 
neural foramina encroachment by a herniated nucleus pulposus 
at L4-L5 and L5-S1 by a MRI study, as well as left L4, L5, 
and SI, clinical polyradiculopathy.  

An August 2002 VA spine examination report noted that the 
veteran's claims folder and service record were reviewed.  
The examiner discussed the veteran's medical records and his 
service medical records in detail.  The examiner referred to 
the February 2002 VA spine examination report and stated that 
the only part of the diagnosis which was related to muscle 
strain was the lumbar myositis as could be seen in the 
information which was recovered from the service medical 
records.  The examiner indicated that the low back pain and 
radiation of pain which was described by the veteran after 
his military service was not the same as what was seen in the 
service medical records.  

The examiner also discussed the January 1986 treatment entry 
from Dr. Marti Nunez.  The examiner commented that it did not 
appear from the evidence which was seen in the service 
medical records that the veteran had sciatica solely on the 
description of pain which was recorded in the progress notes 
several months after being released from military service.  
The examiner remarked that the veteran did have what appeared 
to be sciatica or sciatic neuritis, but that such did not 
appear to have happened while he was in military service and 
that he based his opinion on what appeared in the service 
medical records.  However, the examiner stated that there was 
enough evidence to sustain that the findings on the MRI of a 
herniated nucleus pulposus at L5-S1; a herniated nucleus 
pulposus at L4-L5 with neural foramina engorgement; and left 
L4, L5, and S1, clinical polyradiculopathy; were 
etiologcially related to the diagnosis of muscle strain in 
March 1985, lumbar strain in 1985, and did not appear to be 
related to a motorcycle accident in August 1985, while in the 
service.  The examiner stated that lumbar myositis did appear 
to have happened while he was in military service and that 
the diagnoses that were just mentioned, except for the lumbar 
myositis, could be due to disability resulting from an injury 
independent of the trauma or condition treated in the 
military service.  

At a May 2004 RO hearing, Dr. Marti Nunez testified in 
support of the veteran's claim for service connection for 
residuals of a herniated nucleus pulposus.  Dr Marti Nunez 
stated that he had been the veteran's treating physician 
since January 1986 and that he had seen some of the veteran's 
service medical records.  Dr. Marti Nunez stated, 
essentially, that the origin of the veteran's myositis 
condition was actually the result of herniated discs.  He 
stated that such was not known before, but that it was 
presently known.  Dr. Marti Nunez specifically testified that 
the veteran's herniated discs produced the myositis.  

An April 2005 VA spine examination report noted that the 
veteran referred to a history of low back pain that started 
during service and was aggravated by a motorcycle accident.  
The diagnoses were lumbar myositis and left L5-S1 
radiculopathy.  It was noted that the L5-S1 radiculopathy was 
previously stated as not being service-connected.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the examiner at the August 2002 VA 
spine examination report, indicated somewhat contradictory 
opinions.  The examiner stated that the only part of the 
diagnosis indicated at the February 2002 VA spine examination 
report (which included diagnoses of left myositis, left 
sciatica, and references to herniated nuclei pulposus) that 
was related to muscle strain was the lumbar myositis as could 
be seen in the information which was recovered from the 
service medical records.  The examiner also stated that the 
veteran did have what appeared to be sciatica or sciatic 
neuritis and that such did not appear to have happened while 
he was in military service.  However, the examiner also 
commented that there was enough evidence to sustain that the 
findings on the MRI of a herniated nucleus pulposus at L5-S1; 
a herniated nucleus pulposus at L4-L5 with neural foramina 
engorgement; and left L4, L5, and S1, clinical 
polyradiculopathy; were etiologically related to the 
diagnosis of muscle strain in March 1985, and lumbar strain 
in 1985, and did not appear to be related to a motorcycle 
accident in August 1985.  The Board observes that it is not 
clear whether the examiner specifically meant to say that the 
residuals of herniated discs were related to the veteran's 
muscle strain and lumbar strain in 1985 as that seems to 
contradict his other opinions.  However, the examiner did 
indicate that the herniated nucleus pulposus was related to 
the veteran's inservice muscle strain, and that they were 
solely not related to a motorcycle accident in August 1985.  
Therefore, the examiner's opinion, at least to that extent, 
is favorable to the veteran's claim.  

Additionally, the Board notes that Dr. Marti Nunez, in his 
May 2004 hearing testimony, indicated that the veteran's 
herniated discs produced the myositis.  As the veteran's is 
already service-connected for lumbar myositis, Dr. Marti 
Nunez essentially related the veteran's present residuals of 
a herniated nucleus pulposus to his period of service.  
Therefore, Dr. Marti Nunez's opinion is also favorable to the 
veteran's claim.  

The veteran's service medical records show treatment for low 
back problems.  Post-service treatment records show treatment 
for residuals of a herniated nucleus pulposus in January 
1986, approximately three months after the veteran's 
separation from service.  Furthermore, Dr. Marti Nunez, and 
at least to some extent a VA examiner, have related the 
veteran's residuals of a herniated nucleus pulposus to his 
period of service.  There is also a satisfactory chain of 
evidence, as to treatment for residuals of a herniated 
nucleus pulposus, from the time of the veteran's period of 
service to the present.  

After considering all the evidence, the Board finds that the 
veteran has current residuals of a herniated nucleus pulposus 
which began during his active service and that service 
connection is warranted.  Residuals of a herniated nucleus 
pulposus were incurred in active service, warranting service 
connection.  The benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) has been considered in making this decision.  As 
the Board has granted service connection for residuals of a 
herniated nucleus pulposus on a direct basis, it need not 
address secondary service connection in this matter.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2002, a 
rating decision in October 2002, a statement of the case in 
July 2003, a supplemental statement of the case in July 2004, 
and a supplemental statement of the case in August 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  


ORDER

Service connection for residuals of a herniated nucleus 
pulposus is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for asthma and entitlement to an initial higher 
rating for a low back disability.  As discussed above, the 
Board has granted service connection for residuals of a 
herniated nucleus pulposus.  That issue is part of the 
veteran's service-connected low back disability (previously 
listed as lumbar myositis).  Therefore, the case must be 
remanded so that the veteran's low back disability can be 
rated.

As to the veteran's claim for service connection for asthma, 
the Board notes that his service medical records for his 
period of verified active service from July 1981 to October 
1985, show treatment for respiratory complaints.  Those 
records do not show treatment for asthma.  An August 1981 
entry noted that the veteran was seen with complaints of a 
headache, a sore throat, and aches in his arms and elbow for 
four days.  The impression was probable flu.  A November 1983 
entry noted that the veteran was seen with complaints 
including a sore throat, headaches, and being sore all over.  
The assessment was upper respiratory tract infection and 
tonsillitis.  On a medical history form at the time of the 
July 1985 separation examination, the veteran checked that he 
did not know if he had asthma.  He also checked that he did 
have tuberculosis and that he did have pain and pressure in 
his chest.  The reviewing examiner noted that the veteran had 
a positive tuberculosis test and that he was treated.  It was 
reported that the veteran would get chest pain when running 
during physical therapy.  The July 1985 objective separation 
examination report included a notation that the veteran's 
lungs and chest were normal.  

A May 1988 individual sick slip, apparently for Reserve 
purposes, indicated that the veteran had wheezes throughout 
the lung fields.  It was noted that he had asthma.  A May 
1988 treatment entry, also apparently for Reserve purposes, 
noted that the veteran stated that he had asthma since 1981.  

Post-service private and VA treatment records show treatment 
for asthma.  A November 1988 treatment entry from R. Marti 
Nunez, M.D., related a diagnosis of bronchial asthma.  

A February 2002 VA respiratory examination report noted that 
the veteran's claims folder was available, but that it did 
not contain his service medical records.  The diagnosis was 
asthma by history.  The examiner stated that according to the 
medical record available, a diagnosis of asthma was made for 
the first time by a private physician in 1988.  

The Board observes that in his October 2001 original claim, 
the veteran reported that he had service in the Army Reserve 
from 1987 to 1989.  Also, at the May 2004 RO hearing, the 
veteran testified that he was in the Army Reserve from 1985 
to 1990.  The Board notes that the veteran's periods of 
active duty for training in the Army Reserve have not been 
verified.  Such information is clearly important in 
determining if the veteran's claimed asthma was incurred in 
or aggravated by service.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes verifying 
any periods of active duty for training in the Army Reserve 
and re-adjudicating the claim for a initial higher rating for 
a low back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington D.C, for 
following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the veteran's periods of 
active duty for training in the Army 
Reserve and any other service.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

2.  Establish a percentage disability 
rating for the veteran's service-connected 
low back disability.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for asthma and entitlement to 
an initial higher rating for a low back 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


